UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7160


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

ANTHONY L. OLVIS, a/k/a Tony,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Robert G. Doumar, Senior
District Judge. (4:95-cr-00038-RGD-1)


Submitted:    November 20, 2008             Decided:   December 1, 2008


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Anthony L. Olvis, Appellant Pro Se.   Robert Edward Bradenham,
II, Assistant United States Attorney, Newport News, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Anthony L. Olvis appeals the district court’s orders

denying his motion for a reduction of sentence filed pursuant to

18   U.S.C.        § 3582(c)(2)       (2006),      and     reconsideration            of    that

order.        We    have     reviewed   the       record   and    find     no    reversible

error.        Accordingly, we find the district court did not abuse

its discretion in denying the motion.                         See United States v.

Goines,       357    F.3d     469,    478     (4th    Cir.       2004)    (motion          under

§ 3582(c) “is subject to the discretion of the district court”);

United States v. Legree, 205 F.3d 724, 727 (4th Cir. 2000).

Thus,    we    affirm       the    district    court’s      orders      for     the    reasons

stated therein.             See United States v. Olvis, No. 4:95-cr-00038-

RGD-1 (E.D. Va. Apr. 2, 2008; filed Apr. 29, 2008 & entered May

2, 2008).          We dispense with oral argument because the facts and

legal    contentions         are     adequately      presented       in   the     materials

before    the       court    and    argument      would    not    aid     the    decisional

process.

                                                                                      AFFIRMED




                                              2